Howell, J.
The defendant is sued as a defaulting tax collector. His defense is that the State Treasurer illegally refused to receive from him certain State warrants, which he alleges he took in payment of taxes. The only matter now in contest is his right to pay into the treasury State warrants, amounting to $5469 23, which were issued, by James Graham, Auditor, from August 2 to December 2, 1872, for alleged election expenses. The Treasurer refused to receive them because at the time they were tendered to him he was injoined by the Superior District Court from receiving them, and in addition to this the Attorney General contends that the said warrants were illegally issued, no appropriation for such purpose having been made as required by article 104 of the constitution, which he says is the ground of the said injunction-, and further that the defendant did not indorse upon each warrant the date, from whom received, and the amount of taxes thereby paid by the party from whom such warrant was received, as required by section 3337 Revised Statutes.
Each of those grounds is sufficient to justify the refusal of the treasurer.
There was no appropriation, as it appears, on which the warrants could he drawn, and we will add that the testimony of the defendant himself does not satisfy us that he received the warrants in question from taxpayers in payment of the proportion of their taxes, which, it. *413is contended, may "be paid with State warrants. Conceding that the tax collectors may be properly authorized to receive State warrants in payment of a specified proportion of the taxes, upon which we express no opinion, they must be careful to receive only such warrants as are issued under specific appropriations and are specially made receivable for taxes, and when so received the tax collectors must comply with •the above law and indorse on each warrant the date of its reception, the name of the taxpayer and the amount of his taxes so paid with such warrant, and they are further required by the said law to make oath that the warrants they pay “into the treasury are the identical warrants received by them, and that they have not purchased or speculated in warrants in anyway, directly or indirectly, and that they have received said warrants at their face value.” This has not been done by the defendant.
Judgment affirmed.